DETAILED ACTION
Response to Amendment
The Amendment filed 1 September 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s Amendments to the Claims in line with the Office’s suggestions have overcome the Objections, 101, and 112 Rejections previously set forth in the Non-Final Office Action mailed 26 July 2022. 

Terminal Disclaimer
The terminal disclaimer filed and approved on 1 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,711,604; 11,313,211; and 11,365,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the Double Patenting rejections are withdrawn.

Allowable Subject Matter
Claims 12 and 19 are allowed.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Walters (2015/0075779) (cited previously).
Regarding independent claim 1, Walters discloses A method (abstract “response data from an injection test of a subterranean region are accessed. An injection treatment is designed based on the response data” and [0010] “injection tests that can be performed, for example, before, during or after an injection treatment of a subterranean region …. in real time during the injection treatment” and [0020] “the injection treatment fractures part of a rock formation or other materials in the subterranean region 104”), comprising: 
receiving values of pressure as measured (Fig. 6, 630 Analyze Response Data; [0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”), the pressure associated with hydraulic fracturing of a subterranean formation with frac fluid injected through a wellbore into the subterranean formation ([0011] “As a specific example, a fracture extension pressure and rate can be obtained from analyzing the stride test data”), the hydraulic fracturing comprising complex shear fracturing of the subterranean formation (e.g., [0011] “By manipulating the injection rate of the injection treatment to be below or above the fracture extension rate, the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry”); 
determining an indicator of the complex shear fracturing occurring per unit time ([0095] “In some instances, the subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored”; note that [0097] “Based on the analysis of the subterranean response to the injection treatment… the injection treatment can be updated, modified, or otherwise designed in real time” = complexity per unit time; this corresponds to Fig. 6, 640 Design Injection Treatment), wherein the indicator is based on at least one of pressure derivative or pressure patterns (e.g., as in Fig. 4, change in slope of pressure response between Fracture Dilation regime and Fracture Extension regime); and
specifying adjusting an operating parameter of the hydraulic fracturing to increase the complex shear fracturing occurring per unit time (Fig. 6, 640 Design Injection Treatment; e.g., [0091] “the design of the pumping sequence can depend on the properties of the subterranean region analyzed based on the test data at 630, a desired fracture property (e.g., complexity, extension, orientation, stimulated reservoir volume, etc.), or other information” and [0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), wherein the operating parameter comprises flow rate of the frac fluid ([0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), fluid viscosity of the frac fluid ([0092] “the first injection material can include a type of fluid (e.g., a low viscosity fluid for creating higher leak off and more complexity)”), or proppant concentration in the frac fluid ([0092] “the first injection material can include a type of proppant while the second material does not”), or any combinations thereof ([0032] “Controlling the injection treatment may include controlling pumping pressures, pumping rates, pumping volumes; selecting or modifying fluid properties (for example, by adding or removing gelling agents to adjust viscosity), proppant concentrations; using diversion techniques; using stress interference techniques; optimizing spacing between perforations; or any other appropriate methods to control the injection treatment to achieve desirable fracture extension and complexity”); and wherein the hydraulic fracturing comprises adjusting the operating parameter as specified (Fig. 6, 650 Perform Injection Treatment; e.g., [0093] “For example, controlling the injection rate can include … decreasing the injection rate to another rate (e.g., a rate below the fracture extension rate and above the fracture dilation rate) to induce fracture dilation and generate more fracture complexity”).
Regarding “determining an indicator of the complex shear fracturing occurring per unit time,” the Office recognizes that, in the Specification, Applicant further describes a variety of means for determining the indicator ([0047]).  Nevertheless, the claim as written broadly encompasses any means of determining the indicator of the complex shear fracturing occurring per unit time, and it appears this would be inherently or implicitly provided by Walters acting in real time based on pressure responses to change the fracturing complexity.  For example, even just determining that the fracturing complexity is too low at time t1 (and thus adjusting the fracturing treatment to increase fracture complexity at time t2) would appear to provide “determining an indicator of the complex shear fracturing occurring per unit time,” the determined indicator being “fracture complexity is too infrequent.”  Accordingly, Walters provides this as claimed.
Regarding claim 2, Walters discloses wherein the complex shear fracturing comprises connecting complex shear fractures generated in the complex shear fracturing to natural fractures in the subterranean formation ([0033] “The fractures 132 may be formed by hydraulic injections at multiple stages or intervals, at different times or simultaneously. The fractures 132 may extend through regions that include natural fracture networks 134”).
Regarding claim 3, Walters discloses wherein the indicator is correlative with surface area of complex shear fractures generated in the complex shear fracturing (e.g. [0020] “fracturing the rock may increase the surface area of the formation, which may increase the rate at which the formation conducts fluid resources to the wellbore 102” and [0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network”; i.e., complexity in claim 1 is correlative with surface area), wherein the pressure comprises wellhead pressure, downhole pressure, or a calculated pressure, or any combinations thereof ([0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”; surface = wellhead), and wherein the complex shear fracturing gives increased production rate of hydrocarbon from the subterranean formation through the wellbore and gives increased hydrocarbon recovery from the subterranean formation through the wellbore (e.g. [0020] “fracturing the rock may increase the surface area of the formation, which may increase the rate at which the formation conducts fluid resources to the wellbore 102”).
Regarding claim 4, Walters discloses wherein the pressure is measured via a pressure sensor at a wellhead of the wellbore or via a pressure sensor downhole in the wellbore, or a combination thereof ([0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”; surface = wellhead), wherein the operating parameter comprises the flow rate of the frac fluid as injected ([0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), and wherein complex shear fractures generated in the complex shear fracturing connect to natural fractures that exhibit capillary or diffusion flow of hydrocarbon ([0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network, and enhance the ability of hydrocarbon to flow through the created fracture system and into the wellbore”; the “ability of hydrocarbon to flow” is capillary/diffusion action).
Regarding claim 5, Walters discloses wherein the indicator is based on stress patterns in rock in the subterranean formation observed via the pressure as measured ([0036] “fractures formed by a hydraulic injection tend to form along or approximately along a preferred fracture direction, which is typically related to the stress in the formation” observed via pressure response as in e.g. Fig. 4, change in slope of pressure response between Fracture Dilation regime and Fracture Extension regime).
Regarding independent claim 6, Walters discloses A method (abstract “response data from an injection test of a subterranean region are accessed. An injection treatment is designed based on the response data” and [0010] “injection tests that can be performed, for example, before, during or after an injection treatment of a subterranean region …. in real time during the injection treatment” and [0020] “the injection treatment fractures part of a rock formation or other materials in the subterranean region 104”), comprising: 
receiving values of pressure (Fig. 6, 630 Analyze Response Data; [0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”) associated with hydraulic fracturing a subterranean formation with frac fluid pumped through a wellbore into the subterranean formation ([0011] “As a specific example, a fracture extension pressure and rate can be obtained from analyzing the stride test data”), the hydraulic fracturing comprising complex shear fracturing rock in the subterranean formation (e.g., [0011] “By manipulating the injection rate of the injection treatment to be below or above the fracture extension rate, the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry”); 
determining an indicator of an amount of the complex shear fracturing ([0095] “In some instances, the subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored”; note that [0097] “Based on the analysis of the subterranean response to the injection treatment… the injection treatment can be updated, modified, or otherwise designed in real time” = complexity per unit time; this corresponds to Fig. 6, 640 Design Injection Treatment), wherein the indicator is based on at least one of the pressure derivative, pressure patterns, or stress patterns in the rock (e.g., as in Fig. 4, change in slope of pressure response between Fracture Dilation regime and Fracture Extension regime); and
specifying adjusting an operating parameter of the hydraulic fracturing to increase the amount of the complex shear fracturing (Fig. 6, 640 Design Injection Treatment; e.g., [0091] “the design of the pumping sequence can depend on the properties of the subterranean region analyzed based on the test data at 630, a desired fracture property (e.g., complexity, extension, orientation, stimulated reservoir volume, etc.), or other information” and [0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), wherein the operating parameter comprises flow rate of the frac fluid ([0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), fluid viscosity of the frac fluid ([0092] “the first injection material can include a type of fluid (e.g., a low viscosity fluid for creating higher leak off and more complexity)”), or proppant concentration in the frac fluid ([0092] “the first injection material can include a type of proppant while the second material does not”), or any combinations thereof ([0032] “Controlling the injection treatment may include controlling pumping pressures, pumping rates, pumping volumes; selecting or modifying fluid properties (for example, by adding or removing gelling agents to adjust viscosity), proppant concentrations; using diversion techniques; using stress interference techniques; optimizing spacing between perforations; or any other appropriate methods to control the injection treatment to achieve desirable fracture extension and complexity”), and wherein the hydraulic fracturing comprises adjusting the operating parameter as specified (Fig. 6, 650 Perform Injection Treatment; e.g., [0093] “For example, controlling the injection rate can include … decreasing the injection rate to another rate (e.g., a rate below the fracture extension rate and above the fracture dilation rate) to induce fracture dilation and generate more fracture complexity”).
Regarding claim 7, Walters discloses wherein the complex shear fracturing comprises connecting to natural fractures in the subterranean formation ([0033] “The fractures 132 may be formed by hydraulic injections at multiple stages or intervals, at different times or simultaneously. The fractures 132 may extend through regions that include natural fracture networks 134”).
Regarding claim 8, Walters discloses wherein the indicator of the amount of the complex shear fracturing comprises an indicator of the amount of the complex shear fracturing occurring per unit time ([0095] “In some instances, the subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored”; note that [0097] “Based on the analysis of the subterranean response to the injection treatment… the injection treatment can be updated, modified, or otherwise designed in real time” = complexity per unit time; this corresponds to Fig. 6, 640 Design Injection Treatment).
Regarding “an indicator of the complex shear fracturing occurring per unit time,” as in claim 1, even just determining that the fracturing complexity is too low at time t1 (and thus adjusting the fracturing treatment to increase fracture complexity at time t2) would appear to provide “determining an indicator of the complex shear fracturing occurring per unit time,” the determined indicator being “fracture complexity is too infrequent.”  Accordingly, Applicant may consider inserting further specifics about how the “indicator” is determined.
Regarding claim 10, Walters discloses wherein proppant in the frac fluid facilitates transfer of pressure of the frac fluid to the rock as stress ([0092] “the first injection material can include a type of proppant while the second material does not”; i.e., by virtue of proppant being solids in the frac fluid and thereby facilitating stress transfer), and wherein the complex shear fracturing gives complex shear fractures that couple to existing natural fractures in the subterranean formation (e.g., [0033] “the dominant fractures 132 intersect the natural fracture networks 134”), thereby resulting in increased diffusion recovery of hydrocarbon from the subterranean formation through the wellbore ([0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network, and enhance the ability of hydrocarbon to flow through the created fracture system and into the wellbore”; the “ability of hydrocarbon to flow” is capillary/diffusion action).
Regarding claim 11, Walters discloses wherein the complex shear fracturing connects to natural fractures in the subterranean formation ([0033] “The fractures 132 may be formed by hydraulic injections at multiple stages or intervals, at different times or simultaneously. The fractures 132 may extend through regions that include natural fracture networks 134”).
Regarding claim 13, Walters discloses wherein the pressure is measured in real time, and wherein receiving the values of the pressure comprises receiving in real time the values of the pressure as measured (e.g., [0037] “the subterranean region's response to the injection treatment can be monitored and measured, and the collected response data to the injection treatment can in turn be used to modify the injection test and the injection treatment, for example, in real time during the injection treatment” and [0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure”).
Regarding claim 14, Walters discloses wherein the indicator of the amount of the complex shear fracturing is correlative with surface area of complex shear fractures generated in the complex shear fracturing (e.g. [0020] “fracturing the rock may increase the surface area of the formation, which may increase the rate at which the formation conducts fluid resources to the wellbore 102” and [0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network”; i.e., complexity in claim 1 is correlative with surface area).
Regarding claim 15, Walters discloses wherein the amount of the complex shear fracturing comprises surface area of complex shear fractures generated in the complex shear fracturing (e.g. [0020] “fracturing the rock may increase the surface area of the formation, which may increase the rate at which the formation conducts fluid resources to the wellbore 102” and [0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network”; i.e., complexity in claim 1 is correlative with surface area), wherein the pressure is measured at a wellhead associated with the wellbore or downhole in the wellbore, or a combination thereof ([0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”; surface = wellhead), and wherein adjusting the operating parameter as specified gives failure in the rock contributing to the complex shear fracturing (e.g., [0092] “For instance, the pumping stages can be designed such that the injection rate alternates between a first injection rate and a second injection rate. In some instances, the first injection rate can be selected, for example, to increase the fracture extension and can be above a fracture extension pressure. The second injection rate can be selected, for example, to increase the fracture complexity and can be below the fracture extension pressure”).
Regarding independent claim 16, Walters discloses A hydraulic fracturing system  (abstract “response data from an injection test of a subterranean region are accessed. An injection treatment is designed based on the response data” and [0010] “injection tests that can be performed, for example, before, during or after an injection treatment of a subterranean region …. in real time during the injection treatment” and [0020] “the injection treatment fractures part of a rock formation or other materials in the subterranean region 104”) comprising: 
a control system ([0041] “computing subsystem 110 of FIG. 1A”) to: 
receive measured pressure data (Fig. 6, 630 Analyze Response Data; [0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”) associated with hydraulic fracturing of a subterranean formation in Earth crust with a frac fluid injected by the hydraulic fracturing system through a wellbore into the subterranean formation ([0011] “As a specific example, a fracture extension pressure and rate can be obtained from analyzing the stride test data”), the hydraulic fracturing comprising complex shear fracturing of the subterranean formation (e.g., [0011] “By manipulating the injection rate of the injection treatment to be below or above the fracture extension rate, the pumping stage sequence can be designed to generate primarily either fracture complexity or fracture length extension, respectively, to create desirable fracture geometry”); 
determine an indicator of the complex shear fracturing occurring per unit time ([0095] “In some instances, the subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored”; note that [0097] “Based on the analysis of the subterranean response to the injection treatment… the injection treatment can be updated, modified, or otherwise designed in real time” = complexity per unit time; this corresponds to Fig. 6, 640 Design Injection Treatment), wherein the indicator is based on at least one of the pressure, pressure derivative, pressure patterns, or stress patterns in the subterranean formation observed via the pressure as measured (e.g., as in Fig. 4, change in slope of pressure response between Fracture Dilation regime and Fracture Extension regime); and 
adjust an operating parameter of the hydraulic fracturing to increase the complex shear fracturing (Fig. 6, 640 Design Injection Treatment; e.g., [0091] “the design of the pumping sequence can depend on the properties of the subterranean region analyzed based on the test data at 630, a desired fracture property (e.g., complexity, extension, orientation, stimulated reservoir volume, etc.), or other information” and [0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), wherein the operating parameter comprises flow rate of the frac fluid ([0092] “The second injection rate can be selected, for example, to increase the fracture complexity”), fluid viscosity of the frac fluid ([0092] “the first injection material can include a type of fluid (e.g., a low viscosity fluid for creating higher leak off and more complexity)”), or proppant concentration in the frac fluid ([0092] “the first injection material can include a type of proppant while the second material does not”), or any combinations thereof ([0032] “Controlling the injection treatment may include controlling pumping pressures, pumping rates, pumping volumes; selecting or modifying fluid properties (for example, by adding or removing gelling agents to adjust viscosity), proppant concentrations; using diversion techniques; using stress interference techniques; optimizing spacing between perforations; or any other appropriate methods to control the injection treatment to achieve desirable fracture extension and complexity”).
Regarding “determine an indicator of the complex shear fracturing occurring per unit time,” the Office recognizes that, in the Specification, Applicant further describes a variety of means for determining the indicator ([0047]).  Nevertheless, the claim as written broadly encompasses any means of determining the indicator of the complex shear fracturing occurring per unit time, and it appears this would be inherently or implicitly provided by Walters acting in real time based on pressure responses to change the fracturing complexity.  For example, even just determining that the fracturing complexity is too low at time t1 (and thus adjusting the fracturing treatment to increase fracture complexity at time t2) would appear to provide “determining an indicator of the complex shear fracturing occurring per unit time,” the determined indicator being “fracture complexity is too infrequent.”  
Regarding claim 17, Walters discloses wherein the indicator is correlative with surface area of complex shear fractures generated in the complex shear fracturing (e.g. [0020] “fracturing the rock may increase the surface area of the formation, which may increase the rate at which the formation conducts fluid resources to the wellbore 102” and [0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network”; i.e., complexity in claim 1 is correlative with surface area), and wherein to adjust the operating parameter comprises specifying a set point of the operating parameter (e.g., [0091] “For example, a respective injection rate, injection material, and duration for each pumping stage of the pumping stage sequence can be selected or otherwise designed”).
Regarding claim 18, Walters discloses wherein to adjust the operating parameter comprises adjusting the operating parameter of the hydraulic fracturing in real time ([0094] “the injection treatment can be updated or modified in real time”), and wherein the hydraulic fracturing generates complex shear fractures and tensile fractures (e.g., [0077] “For example, portions of a fracture network that have higher complexity and less fracture extension can be created by using an injection rate below the hydraulic fracture extension pressure. Portions of a fracture network which have more fracture extension and less complexity can be created by using the injection rate above the hydraulic fracture extension pressure”; fracture extension is for tensile fractures).
Regarding claim 20, Walters discloses wherein the indicator is correlative with surface area of complex shear fractures generated in the complex shear fracturing (e.g. [0020] “fracturing the rock may increase the surface area of the formation, which may increase the rate at which the formation conducts fluid resources to the wellbore 102” and [0036] “These dilated, leak off induced fractures may then provide a path to the dominant hydraulic fracture to increase the exposed surface area, create more complexity of the fracture network”; i.e., complexity in claim 1 is correlative with surface area), wherein the measured pressure data is generated via measuring pressure at a wellhead or downhole in the wellbore, or a combination thereof ([0027] “The injection system 108 may also include surface and down-hole sensors 136 to measure pressure, rate, fluid density, temperature or other parameters of treatment or production. For example, the injection system 108 may include pressure meters or other equipment that measure the pressure in the wellbore 102 at or near the ground surface 106 level or at other locations”; surface = wellhead).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Walters as in claim 8.
Regarding claim 9, Walters discloses wherein the hydraulic fracturing triggers stress waves in the rock with the frac fluid ([0036] “In some subterranean environments, fractures formed by a hydraulic injection tend to form along or approximately along a preferred fracture direction, which is typically related to the stress in the formation”; i.e. stress waves), wherein the stress waves are self-propagating (e.g., [0036] “For example, the dominant fractures can extend in length to the reservoir if the injection rate is beyond a fracture extension rate”; i.e., the fractures self-propagate along the dominant axis of the stress wave), and wherein the operating parameter comprises the flow rate of the frac fluid as pumped ([0092] “The second injection rate can be selected, for example, to increase the fracture complexity”).
Regarding the constructively interfering stress waves, Walters discloses “Controlling the injection treatment may include controlling pumping pressures, pumping rates, pumping volumes; selecting or modifying fluid properties (for example, by adding or removing gelling agents to adjust viscosity), proppant concentrations; using diversion techniques; using stress interference techniques; optimizing spacing between perforations; or any other appropriate methods to control the injection treatment to achieve desirable fracture extension and complexity” ([0032]).
However, Walters does not actually specify that the “stress interference techniques” are used to produce constructively interfering stress waves.
Nevertheless, if stress interference were instead used to produce destructively interfering stress waves, this would obviously defeat the purpose of the fracturing, because it would negate the fracturing stress.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walters to include “wherein the hydraulic fracturing triggers stress waves in the rock with the frac fluid, wherein the stress waves are self-propagating and comprise constructively interfering stress waves that contribute to the complex shear fracturing, and wherein the operating parameter comprises flow rate of the frac fluid as pumped,” in order to successfully perform the fracturing to increase fracture complexity, as desired by Walters. 

Response to Arguments
Applicant's arguments filed 1 September 2022 with respect to claims rejected under 35 USC § 102 over Walters have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant points to “wherein the indicator is based on at least one of pressure derivative or pressure patterns” in independent claim 1 (and the like in independent claims 6 and 16) (p.11).
However, upon further review of Walters, the Office notes that this appears to be provided by Walters at least as depicted in Fig. 4, which shows a change in slope of pressure response between the Fracture Dilation regime and the Fracture Extension regime.  For example, it appears the slope would change back to the steeper Fracture Dilation regime upon the fracture intersecting a new natural fracture, then change back again to the shallower Fracture Extension regime as it reaches the dilation limit and switches back to Fracture Extension.  Certainly, an operator watching for this change in slope of the pressure response as disclosed by Walters would have an indicator of the complex shear fracturing occurring per unit time based on the pressure patterns, if not also the pressure derivative as well as stress patterns.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, Applicant may consider inserting language regarding the use of Fourier Transform for the indicator as in Fig. 5, [0052], [0063], and [0067]-[0070] (e.g., “wherein the indicator is based on a Fourier Transform of at least one of pressure derivative or pressure patterns” or the like). 
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674